July 26, 2016 STRATEGIC FUNDS, INC. -DREYFUS SELECT MANAGERS SMALL CAP GROWTH FUND Supplement to Current Statement of Additional Information The following information supersedes and replaces any contrary information in "Management Arrangements – Sub-Advisers" in the fund's statement of additional information: The following is a list of persons (to the extent known by the fund) who are deemed to control each Sub-Adviser by virtue of ownership of stock or other interests of the Sub-Adviser. RHJ: Thuong-Thao Buu-Hoan, Lou Holtz, George Kruntchev, Yossi Lipsker, Thomas McDowell, Michael Meoli, Carl Obeck, Cara
